Citation Nr: 0119625	
Decision Date: 07/30/01    Archive Date: 08/07/01	

DOCKET NO.  00-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the postoperative residuals of left knee 
arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel 



INTRODUCTION

The veteran had active service from August 1979 to September 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a May 2000 rating decision denied an 
increased rating for a right knee disability, and the veteran 
was so notified in June 2000.  In July 2000, the veteran 
submitted a notice of disagreement (NOD) and a statement of 
the case was issued the next month.  As the veteran has not 
yet filed an appeal as to this issue, the Board shall review 
only the issue listed on the title page.


FINDING OF FACT

The left knee disability is manifested primarily by 
complaints of pain with slightly restricted range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of left knee arthroplasty, have not 
been met.  38 U.S.C. A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, 4.40, Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that symptoms of his service-connected 
left knee disability warrant an increased disability 
evaluation.  He maintains that he has limited motion and 
constant pain.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO did not consider VCAA, the Board considered 
whether any additional notification or development action was 
required under the VCAA.  The Board also considered whether 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  However, on review of the claims file, the Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under VCAA.

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1 and 4.41; Peyton v. Derwinski, 282, 287 
(1995).  Based on aggravation of a preexisting left knee 
disability, a rating action in February 1986 granted service 
connection for osteonecrosis, left medial femoral condyle 
with multiple arthroscopes, medial and lateral 
meniscectomies.  The RO assigned a 30 percent evaluation 
under Diagnostic Code 5257.  In November 1998, the veteran 
underwent a total knee replacement.  In April 1999, the RO 
assigned a 100 percent rating under 38 C.F.R. § 4.30, 
followed by a 100 percent rating under Diagnostic Code 5055, 
with resumption of a 30 percent rating from January 2000.

Disability evaluations are administered under a schedule for 
rating disabilities that is found in 38 C.F.R. Part 4 and is 
designed to compensate a veteran for the average impairment 
in earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id. 
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With these regulations and this Court decision in mind, the 
Board will address the issue of the evaluation of the present 
level of disability resulting from the veteran's service-
connected left knee disability.  According to the Schedule 
for Rating Disabilities, a 100 percent rating is assigned for 
one year following prosthetic replacement of a knee joint.  
Thereafter, a minimum disability rating of 30 percent is 
assigned, but any associated intermediate degrees of residual 
weakness, pain or limitation of motion may be rated by 
analogy pursuant to Diagnostic Codes 5256, 5261, or 5262.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a maximum schedular 
rating of 60 percent is applicable for postoperative 
residuals of a total knee replacement beyond the one-year 
implantation period. 38 C.F.R. Part 4, Diagnostic Code 5055.  
The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate 2.  

Under Diagnostic Code 5261, relating to limitation of 
extension of the knee, a 30 percent disability rating is 
warranted when extension is limited to 20 degrees.  The next 
higher rating, a 40 percent disability rating, is warranted 
when extension is limited to 30 degrees. The highest rating 
under this code section, a 50 percent rating, is warranted 
when extension of the knee is limited to 45 degrees.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees, 
a 20 percent evaluation when the limitation is to 30 degrees, 
and a 10 percent evaluation when the limitation is to 45 
degrees.

In this respect, the range of motion of the left knee 
recorded at the May 2000 private post-surgical follow-up 
examination was 0 to 125 degrees.  It was also noted that he 
lacked approximately 5 degrees of hyperextension compared to 
the right side.  A March 2000 VA examination report shows 
that the veteran lacked 5 degrees in terminal extension and 
had 120 degrees of flexion.  In May 2000, a VA orthopedic 
report shows a range of motion from 0 to 150 degrees.  
Although the medical reports show some limitation of 
extension and flexion of the left knee, the most recent 
evidence of record, shows that the left knee restricted 
motion does not approach the angle necessary for a higher 
diagnostic evaluation under Diagnostic Code 5261.  

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation, under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating a 
service-connected disability, VA attempts to determine the 
extent to which a service-connected disorder adversely 
affects the ability of the body to function under the 
ordinary conditions of life, including employment.  38 C.F.R. 
§ 4.10.  The Board also considers functional loss due to 
damage or pain.  It is recognized that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Functional impairment due to pain must 
therefore, be considered.

At the VA examination in March 2000 the veteran reported that 
he continued to have pain and episodes of swelling.  However, 
overall he was doing fairly well.  He reported that on normal 
weight bearing he was okay but experienced increased pain if 
he stood more than 15 to 20 minutes at a time.  He had 
difficulty with squatting, going up and down stairs, and on 
occasion his knee gave away.  On examination, pain and 
popping was noted on range of motion testing.  There was 
tenderness to palpation of the medial joint line.  There was 
no effusion noted at the time.  Stability was felt to be 
within normal range by the total joint replacement.  He could 
only squat halfway down and rise again.  The examiner in 
commenting on DeLuca, noted there was pain on the range of 
motion studies.  It was also noted that pain could limit the 
functional ability during flare-ups or with increased use as 
described.  However, the examiner found that it was not 
feasible to attempt to express this additional disability in 
terms of limitation of motion because it could not be 
determined with any degree of medical certainty. 

The May 2000 VA orthopedic examination report shows that the 
veteran complained of intermittent swelling and pain.  On 
examination of the left knee he had mild effusion.  He had 
tenderness over the inferior aspect of his patella.  He was 
neurovascularly attacked in his bilateral lower extremities.  
X-ray examination of the left knee showed a total knee 
replacement in proper position and well aligned.  The 
diagnostic assessment was status post left knee total knee 
arthroplasty with intermittent swelling.  

At the May 2000 private examination the veteran reported that 
his left knee was doing well after the arthroplasty.  
However, after long days, he noticed that there was some 
swelling and tenderness anteriorly.  He had been treated with 
nonsteroid anti-inflammatory and had some resolution of 
symptoms.  The examiner  recommended a brace while he was 
walking to help him to control his intermittent swelling of 
that knee.  He recommended treatment with nonsteroidal anti-
inflammatory medications.

The veteran is competent to report pain in his knee.  
However, these complaints of pain do not exceed the criteria 
for the current 30 percent rating.  He has not identified 
instability or any functional limitation to warrant a higher 
rating under any applicable rating criteria.  At the most 
recent VA and private examination the veteran had nearly full 
range of motion.  With consideration of pain, fatigue, 
weakness and incoordination, the functional impairment caused 
by the veteran's disability is appropriately compensated by 
the current 30 percent rating.  The Board concludes that a 
higher rating is not warranted due to pain alone, under any 
applicable diagnostic code.  Taking into consideration the 
veteran's statements regarding pain and the VA examiner's 
remarks concerning the functional loss that occurs during 
flare-up, I find that this disability equates to a 30 percent 
disability rating.

The March 2000 VA examination shows that the veteran had a 
well-healed surgical scar of the left knee.  A veteran can 
receive separate disability ratings unless the conditions 
constitute "same disability" or the "same manifestations" 
under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Residual superficial scar resulting from 
the injury must be poorly nourished with repeated ulceration, 
or tender and painful on objective demonstration for a 10 
percent rating.  38 C.F.R. Part 4, § 4.117, Diagnostic Codes 
7803, 7804.  Scars, other than disfiguring facial scars, 
residuals of second or third degree burns, or scars that are 
poorly nourished, et cetera, are rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7805.  However, the scarring has not been 
shown to result in functional impairment warranting a 
separate rating under Diagnostic Code 7805, nor is the scar 
shown to be poorly nourished with ulceration or tender and 
painful on objective demonstration, which would warrant a 
separate 10 percent rating under Diagnostic Code 7803 or 
7804, respectively.  Therefore, a separate compensable rating 
for the surgical scar is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  This 
case does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  In 
considering industrial impairment, the veteran at the May 
2000 orthopedic VA examination related that he worked as an 
employee at a department store.  He indicated that he was 
having difficulty due to long hours of standing.  
Importantly, however, he did not give specific details of how 
his disability affected his work.  While the veteran reported 
that he is limited in his physical capabilities, there is no 
indication that he missed time from work or the disability 
interfered with his employment to such a point that is not 
contemplated by the schedular 30 percent evaluation.  The 
veteran did not produce any documentation pertaining to his 
work performance as a department store worker.

Moreover, a review of the claims file does not show that his 
service-connected disability has resulted in hospitalization 
since February 1999 when he underwent left knee manipulation 
under anesthesia subsequent to the left total knee 
arthroplasty.  As noted the most recent VA examination 
related that the veteran had essentially full range of 
motion.  He is adequately compensated by the assigned 
disability evaluation.  The disability picture is not so 
unusual as to make the application of the regular schedular 
standards impracticable.  The Board concludes that the record 
as a whole does not indicate that his disability warrants 
assignment of an extraschedular evaluation.


ORDER

Entitlement to the postoperative residuals of a left knee 
arthroplasty is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

